Citation Nr: 0915410	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for postoperative residuals, left 
varicocelectomy.

2.  Entitlement to an initial compensable evaluation for left 
inguinal hernia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
January 2002.  The Veteran's decorations include the Army 
Service Ribbon and the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In an April 2006 rating decision, the RO increased the rating 
for postoperative residuals, left varicocelectomy, from 
noncompensably disabling to 10 percent disabling, effective 
June 11, 2003, the date of service connection.  Because the 
increase in the evaluation of the Veteran's postoperative 
residuals, left varicocelectomy, disability does not 
represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at his local RO via videoconference in his 
October 2005 substantive appeal, but later withdrew this 
request in a letter to the RO received in May 2006.

The issues of entitlement to service connection for a low 
back condition, entitlement to service connection for a right 
knee condition, and entitlement to service connection for a 
left knee condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's scar, associated with postoperative 
residuals of a left varicocelectomy, does not manifest in 
limitation of motion or exceed 12 square inches.

2.  The Veteran does not currently have a left inguinal 
hernia.

3.  The Veteran is currently diagnosed with PTSD associated 
with his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
postoperative residuals of a left varicocelectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002, 
2008).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for left inguinal hernia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 
(2008).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, in regard to the Veteran's claims of entitlement to an 
initial evaluation in excess of 10 percent disabling for 
postoperative residuals, left varicocelectomy, and 
entitlement to an initial compensable evaluation for left 
inguinal hernia, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in regard to these issues has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. R.J., Family Care Counseling 
Center, and CAC.  The Veteran was afforded a VA medical 
examination in regard to his claims of entitlement to an 
initial evaluation in excess of 10 percent disabling for 
postoperative residuals, left varicocelectomy, and 
entitlement to an initial compensable evaluation for left 
inguinal hernia in March 2006.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Postoperative Residuals of a Left Varicocelectomy

In the present case, the Veteran is claiming entitlement to 
an initial compensable evaluation for postoperative residuals 
of a left varicocelectomy.  He contends that the scar is 
sufficiently disfiguring that it warrants a compensable 
evaluation.

The Veteran is currently assigned a noncompensable evaluation 
for the postoperative residuals of a left varicocelectomy 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under 
Diagnostic Code 7804, superficial scars that are painful on 
examination are evaluated as 10 percent disabling.

Diagnostic Codes 7800 to 7805 contain the criteria for 
evaluating scars.  Diagnostic Code 7800 applies only to scars 
on the head, face, or neck; thus, it is not for application 
in the Veteran's case.  Diagnostic Code 7801 allows for a 20 
percent rating, or higher, for scars, other than on the head, 
face, or neck, that are deep or that cause limited motion, 
which are an area exceeding 12 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118.

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No such request has been received.

In March 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) medical examination in conjunction with his 
claim.  The Veteran was noted to have had a varicocele 
surgically repaired after a jump accident.  The Veteran 
complained of aching left testes, sharp pain in the left 
scrotum, and sharp pain with urination once a week.  Upon 
examination, the Veteran was noted to not have any benign or 
malignant neoplasm.  There was no abdominal or flank 
tenderness noted.  The Veteran's bladder and urethra were 
reported to be normal.  There was normal perineal sensation 
and no peripheral edema.  The Veteran's left testicle was 
noted to be half the size of the right testicle and was noted 
to be tender.  The Veteran's seminal vesicles were noted to 
be normal and the cremasteric reflex was normal.  

In light of the evidence, the Board finds that entitlement to 
an initial evaluation in excess of 10 percent disabling for 
postoperative residuals of a left varicocelectomy is not 
warranted.  The Veteran's disability is currently evaluated 
as 10 percent disabling due to the postoperative scar 
associated with the disability being tender.  There is no 
indication that the scar is adherent to the underlying 
tissue, causes limitation of motion, or exceeds 12 square 
inches.  As such, the Veteran is already in receipt of the 
highest evaluation available for his postoperative residuals 
of a left varicocelectomy and, therefore, the Veteran's claim 
of entitlement to an evaluation in excess of 10 percent 
disabling for postoperative residuals of a left 
varicocelectomy must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
evaluation in excess of 10 percent disabling for 
postoperative residuals of a left varicocelectomy, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Left Inguinal Hernia

The Veteran was granted service connection for a left 
inguinal hernia disability and assigned a noncompensable 
evaluation, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338, effective June 11, 2003, in a rating decision dated in 
August 2004.  In March 2005, the Veteran filed a notice of 
disagreement with the initial evaluation assigned for the 
Veteran's inguinal hernia claim of entitlement to a 
compensable evaluation for his service-connected right 
inguinal hernia that was denied in a rating decision issued 
in April 2006.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably disabling. Inguinal 
hernia that is not operated, but is remediable, is rated 
noncompensably disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 
percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  A Note to Diagnostic Code 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be rated, 
and 10 percent, only, added for the second hernia, if the 
second hernia is of compensable degree.  38 C.F.R. § 4.114.

In March 2006, the Veteran was afforded a VA C&P medical 
examination in conjunction with his claim.  The Veteran 
complained that he has difficulty lifting due to his hernia 
and is, therefore, unable to complete his assigned work 
tasks.  The Veteran was noted to have a scar from the 
surgical repair of a left inguinal hernia due to a jump 
accident while in service.  The Veteran complained of aching 
left testes, sharp pain in the left scrotum, and sharp pain 
with urination once a week.  Upon examination, the Veteran 
was noted to not have any benign or malignant neoplasm.  The 
Veteran was also noted to not have any current hernia.  The 
examiner noted that the Veteran had a left hernia repair scar 
but no current hernia.

In light of the evidence, the Board finds that entitlement to 
an initial compensable evaluation for left inguinal hernia is 
not warranted.  Upon examination in March 2006 the Veteran 
was noted to have been surgically treated for a left inguinal 
hernia; however, the Veteran was not found to have a current 
left inguinal hernia.  As the Veteran does not have a current 
postoperative recurrent inguinal hernia, readily reducible, 
well supported by truss or belt, entitlement to an initial 
compensable evaluation must be denied. 

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable evaluation for left inguinal hernia, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that his current PTSD is due to a hard 
landing during a parachute accident in service.

The Veteran's service treatment records do not reveal any 
compliant, diagnosis, or treatment for any PTSD.  In a 
service treatment record, dated in October 2000, the Veteran 
was noted to have been treated for residuals of a hard 
"PLF" at Airborne School.  The Board notes that the 
Veteran's DD 214 reveals that the Veteran was awarded the 
Parachutist Badge.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed by a private physician with PTSD in 
March 2002, one month after separation from service.  In a 
letter from the private physician, dated in November 2002, 
the Veteran was noted to be diagnosed with PTSD and that the 
PTSD was due to the Veteran's parachute accident in service.

In light of the evidence, the Board finds that service 
connection for PTSD is warranted.  The Veteran's service 
treatment records do not reveal that he complained of, was 
diagnosed with, or treated for PTSD while in service.  
However, the service treatment records reveal that the 
Veteran was treated for residuals of a parachute accident and 
his DD 214 reveals that the Veteran was awarded the 
Parachutist Badge.  The Veteran's private psychiatrist has 
diagnosed the Veteran with PTSD and has associated the 
condition with the Veteran's in service parachute accident.  
As such, service connection for PTSD is warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for postoperative residuals, left varicocelectomy, 
is denied.

Entitlement to an initial compensable evaluation for left 
inguinal hernia is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is granted.


REMAND

The Veteran seeks service connection for a low back 
condition, right knee condition, and left knee condition.  He 
contends that he currently has low back, right knee, and left 
knee conditions due to active service, particularly due to 
his parachute training.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back conditions.  
Private treatment records, dated during the Veteran's period 
of service while the Veteran was on convalescent leave after 
treatment for a hernia, reveal the Veteran suffered an acute 
thoracolumbar paraspinal myospasm and lumbosacral paraspinal 
myospasm.  The report of a private magnetic resonance imaging 
(MRI) scan of the Veteran's back, it was noted that there was 
no evidence of a disc herniation and that the thecal sac was 
intrinsically at the lower limits of normal at L3-4 and L4-5.

As noted above, the Veteran's service personnel records 
reveal that the Veteran was awarded the Parachutist Badge.  
In addition, the Veteran reports that he currently has back 
and knee pain and that he has had back and knee pain since 
service.  The Board notes that the Veteran is competent to 
report that he has back and knee pain and that he has had 
this pain since service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his low back condition, right knee condition, or 
left knee condition.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Careful review of the claims folder reveals that there is 
competent evidence of persistent or recurrent symptoms of a 
disability, evidence of an event in service, and an 
indication that the Veteran's current symptoms may be 
associated with the Veteran's service.  The Veteran was 
exposed to the physical rigors of parachuting in service as 
evidenced by his receipt of the Parachutist Badge.  The 
Veteran is competent to report that he has had low back and 
knee pain since service and to report that these symptoms 
began with his parachute training.  As such, the Board finds 
that the Veteran's claims of entitlement to service 
connection for low back, right knee, and left knee conditions 
must be remanded for the Veteran to be afforded an 
appropriate medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any low back, right knee, and/or left 
knee condition found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  If any condition is diagnosed, 
the examiner should render an opinion as 
to whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the condition is related to or had its 
onset during service.  The examiner must 
comment upon the Veteran's statements of 
continuity of symptomolgy since service 
and the Veteran's experiences as a 
parachutist in service.  The examiner 
must provide a complete rationale any 
stated opinion.  

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


